DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (# US 2017/0174919).
Kido et al. discloses:
1. An ink (see Abstract; [0030]) comprising: 
a coloring material ([0166]-[0176]); 

diethylene glycol diethyl ether (alkylethers such as ethylene glycol monoethylether, ethylene glycol monobutylether, diethylene glycol monomethylether, diethylene glycol monoethylether, diethylene glycol monobutylether, tetraethylene glycol monomethylether, propylene glycol monoethylether, and dipropylene glycol monomethyl ether; polyvalent alcohol arylethers such as ethylene glycol monophenylether and ethylene glycol monobenzylether; [0152]); and 
a siloxane compound (polysiloxane surfactant; [0038]; [0165]), 
wherein the diethylene glycol diethyl ether has a proportion of 6.0 percent or greater by mass of a total amount of the ink (see Examples, preferably A7, organic solvent; 6%). 
The Examiner draws particular attention to the Applicant that "Kido et al. does address a urethane resin, alkylethers, polysiloxane and solvents, it teaches a laundry list of possible urethane resin ([0064]-[0066]), alkylethers ([0152]), polysiloxane ([0038]; [0165]) and solvents ([0151]-[0162]). The format in which Kido et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kido et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the urethane resin, alkylethers, polysiloxane and solvents from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to 

2. The ink according to claim 1, wherein the urethane resin has a proportion of 8.0 percent or less by mass of a total amount of the ink (see Examples; see Table: A-1-1 to A3). 
3. The ink according to claim 1, further comprising a compound represented by the following Chemical formula 1,([0155]-[0157]). 

    PNG
    media_image1.png
    233
    491
    media_image1.png
    Greyscale

4. The ink according to claim 1, wherein the siloxane compound has a proportion of from 1.0 to 2.0 percent by mass of a total amount of the ink (see Table A-1-1). 
5. The ink according to claim 1, wherein a mass ratio of an amount of diethylene glycol diethyl ether to an amount of the siloxane compound is from 2.7 to 10.0 (i.e. ether 4%; Siloxane: 1%, therefore ether/siloxane= 4/1= 4; see Examples: A1; Table: A-1-1). 
6. An ink accommodating container ([0216]-[0218]) comprising: the ink of claim 1; and an ink container containing the ink (figure: 2; [0226]). 

8. The recording device (figure: 1) according to claim 7, wherein the ink applying device applies the ink to a non-permeable substrate ([0211]-[0215]). 
9. A recording method comprising: applying the ink of claim 1 ([0232]-[0323]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Aoki et al. (# US 2011/0234727) discloses recording onto a non-ink-absorbing or low-ink-absorbing recording medium is performed using an aqueous ink composition containing a first solvent composed of a glycol diether having a boiling point of 150 to 220 C., a second solvent composed of at least one selected from 1,2-hexanediol and 1,2-pentanediol, and a third solvent composed of a glycol having a boiling point of 170 to 220 C. and conducting two drying steps at different heating conditions (see Abstract). 
(2) Tsukiana et al. (# US 2011/0178214) discloses an ink jet ink composition containing an aralkyl-modified silicone surfactant, an organic solvent, and a metallic pigment. 


(4) Nakagawa et al. (# US 2017/0022380) discloses an ink containing water, a color material, an acrylic resin, urethane resin particles, and at least one organic solvent, wherein the at least one organic solvent includes 3-methyl-3-methoxy-1-butanol (see Abstract).
(5) Nagashima et al. (# US 2015/0138284) discloses an inkjet ink including: water; a water-soluble organic solvent; a pigment; polycarbonate modified urethane resin particles; an ultraviolet absorber; and a light stabilizer (see Abstract).
(6) Fujii et al. (# US 2015/0116433) discloses an aqueous ink for inkjet includes water; a hydrosoluble organic solvent; a pigment; and a particulate resin. The hydrosoluble organic solvent includes 2,3-butanediol and 1,2-propanediol at a weight ratio (2,3-butanediol/1,2-propanediol) of from 98/2 to 60/40 (see Abstract). 
(7) Nagashima et al. (# US 2013/0002776) discloses A inkjet recording medium and ink set including ink containing water, a hydrosoluble organic solvent comprising an amide compound represented by the following Chemical Structure 1, a surface active agent; and a coloring agent, and a recording medium containing a substrate; and a coated layer on at least one side of the substrate, wherein the transfer amount of pure water to the recording medium having the coated layer is 2 ml/m2 to 35 ml/m2 during a contact time of 100 ms and 3 ml/m2 to 40 ml/m2 during a contact time of 400 ms when measured by a liquid dynamic absorption tester at 23 C. and 50% RH: 

    PNG
    media_image2.png
    112
    334
    media_image2.png
    Greyscale

(8) Gotou et al. (# US 2013/0176369) discloses an image forming method including adhering a pretreatment liquid to a surface of a recording medium bearing a coat layer thereon; adhering an ink including a colorant, an organic solvent, a surfactant and water to the surface of the recording medium to form an image of the ink; and adhering an after treatment liquid to the image-bearing surface of the recording medium to form a protective layer on at least the image on the recording medium (see Abstract).
(9) Noguchi et al. (# US 2001/0001103) discloses an ink composition comprises a laundry list of the Group II solvents selected from hexylene glycol, ethylene glycol monopropyl ether, ethylene glycol monobutyl ether, ethylene glycol monoisobutyl ether, ethylene glycol monophenyl ether, diethylene glycol diethyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, triethylene glycol monobutyl ether, triethylene glycol dimethyl ether, triethylene glycol diethyl ether, tetraethylene glycol dimethyl ether, tetraethylene glycol diethyl ether, propylene glycol monobutyl ether, dipropylene glycol monoethyl ether, dipropylene glycol monopropyl ether, dipropylene glycol monobutyl ether, tripropylene glycol monomethyl ether, glycerine monoacetate, glycerine diacetate, glycerine triacetate, ethylene glycol monomethyl ether acetate, diethylene glycol monomethyl ether acetate, cyclohexanol, 1,2-cyclohexanediol, 1-butanol, 3-methyl-1,5-pentanediol, 3-hexene-2,5-diol, 2,3-butanediol, 1,5-pentanediol, 2,4-pentanediol and 2,5-hexanediol ([0080]).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853